Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 5-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “a temperature detection unit configured to detect a temperature of the magnetic sensor, wherein the magnetic sensor has a Hall sensor and a magnet, the magnet is fixed to the holding frame, the Hall sensor is fixed to the support part, the magnetic sensor has a sensor substrate at which the Hall sensor is provided, and the temperature detection unit is provided at the sensor substrate,” in combination with the other claim limitations.  Claims 5-7 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 8, the prior art of record does not disclose or suggest “correcting an amplitude value of the holding frame found from an output from the magnetic sensor, using an output from the temperature detection unit; and adjusting an amplifier gain used to generate the drive signal, based on a difference between a corrected value of the amplitude value and a reference amplitude value,” in combination with the other claim limitations.
RE Claim 9, the prior art of record does not disclose or suggest “wherein the optical path shifting device is arranged in an optical path of image light, the actuator is driven to change the optical path of the image light, and the signal processing unit has a gain adjustment unit configured to adjust an amplifier gain used to generate the drive signal, based on an output from the magnetic sensor,” in combination with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852